DETAILED ACTION
This Non-Final action is responsive to communications: 12/13/21. 
In the response filed, applicant amended claims 1, 11, and 16. Claims 1-20 are pending. Claims 1 and 11 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues, ambiguous issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6 and  11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2004/0252548 A1),  in view of Applicant Admitted Prior Art (AAPA) -  Fig. 1 and Fig. 4B disclosure.
Regarding independent claim 1, Tsukamoto teaches a semiconductor device (Fig. 1: “semiconductor memory device”, see Fig. 2: MC and Fig. 29: MC configuration) comprising a memory cell array formed by a plurality of memory cells (Fig. 1: MC), 
each of the memory cells comprising a latch circuit (Fig. 29: PQb-NQb, PQa-NQa) and a pair of N-type accessing transistors (Fig. 29: NQc, NQd), the latch circuit comprising a pair of P-type pull-up transistors (Fig. 29: PQb, PQa) and a pair of N-type pull-down transistors (Fig. 29: NQb, NQa), and 
the semiconductor device comprising: 
a P-well region (Fig. 9-12: nmos region) extending in a first direction (Fig. 9-12: y-direction), wherein the pull-down transistors and the accessing transistors are formed in the p-well region (Fig. 9-12 and Fig. 2, Fig. 23: nmos transistors); 
(Fig. 9-12: pmos region) extending in the first direction (Fig. 9-12: y-direction), wherein the pull-up transistors are formed in the N-type well region (Fig. 9-12 and Fig. 2, Fig. 23: nmos transistors); 
a  (Fig. 12: 77b transmits VDD) (see Fig. 12: x-direction extension for connection to via) orthogonal to the first direction on the P-type well region and the N-type well region and electrically connected to a common S/D region of the pull-up transistors formed in the N-type well region (Fig. 12, Fig. 2, Fig. 3: VDD connected to S/D region of pmos transistors); and 
a Fig. 2: Fig. 3: 20 extending parallel to bit line, see Fig. 12 BL extension in y-direction) (Fig. 2: Fig. 3: pmos substrate on n-well. The scope of language extend is broad – for example extend can imply width or length expansion; and is interpreted broadly), 
wherein during a write operation (Fig. 4: Data Writing), a first voltage is applied to the S/D region through the first wiring layer (Fig. 2: VDD applied to S/D of  PQb/ PQa via power supply conductor), a second voltage is applied to the N-type well region through the second wiring layer (Fig. 2: VPP applied to n-well of PQb/ PQa via 20), and 
wherein the first voltage (Fig. 4: VDD=VDD=1V) is lower than the second voltage (Fig. 4: VPP=VDDH=1.5V), and 
wherein during a read operation (Fig. 6: Data Reading), a third voltage is applied to the S/D region through the first wiring layer (Fig. 2: VDD applied to S/D of  PQb/ PQa via power supply conductor), a fourth voltage is applied to the N-type well (Fig. 2: VPP applied to n-well of PQb/ PQa via 20), and 
the third voltage (Fig. 6: VDD=VDD=1V)  is higher than the fourth voltage (Fig. 4: VPP=VPPL=0.5).
Tsukamoto is silent with respect to first wiring layer extending in  second direction and second wiring layer extending in first direction.
AAPA Fig. 1 and Fig. 4B disclosure teaches -
first wiring layer extending in  second direction (Fig. 4B: M2 wiring extending in x-direction transmitting VDD) to pmos transistors.
second wiring layer extending in first direction (see Fig. 1, Fig. 4B: M1 extending in y-direction. See  in context of para [0030], para [0033], para [0034]: wiring M1 extending on the N-type well NW in the column direction is electrically connected to the substrate terminal).	Both Tsukamoto and AAPA are in analogous field of art of SRAM layout scheme.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of AAPA into the teachings of Tsukamoto such that a layout scheme of single wiring layer for providing substrate bias can be employed in order to reduce parasitic and reduce number of biasing sources.
Regarding claim 2, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1. Tsukamoto teaches wherein the P-type well region comprises: a first P-type well region, wherein the pull-down transistor and the accessing transistor on one side are formed in the first P-type well region (Tsukamoto Fig. 9-Fig. 12: nmos regions); and 
(Tsukamoto Fig. 9-Fig. 12: nmos regions, 
wherein the N-type well region is disposed between the first P-type well region and the second P-type well region (Tsukamoto Fig. 9-Fig. 12: pmos region).
Regarding claim 3, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1, wherein the first wiring layer is electrically separated from the second wiring layer, and the first wiring layer  is located above or below the second wiring layer (see claim 11 rejection).
Regarding claim 4, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1. Tsukamoto teaches further comprising: a word line (see Fig. 24: WL) extending in the second direction in the P-type well region and the N-type well region and electrically connected to gates of the accessing transistors (see Fig. 24, Fig. 2, Fig. 9); and 
a bit line (see Fig. 24: BL) extending in the first direction on the P-type well region and electrically connected to an S/D region of one of the accessing transistors (see Fig. 24, Fig. 2, Fig. 9).
Regarding claim 5, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1, further comprising a writing device (Fig. 1: 7 write/ red circuit) configured to write data into a selected memory cell 
wherein the writing device applies a first voltage to the S/D region through the first wiring layer and applies a second voltage to the N-type well region through the second wiring layer, and ; wherein the first voltage is lower than the second voltage.
(See claim 1 rejection analysis last portion)
Regarding claim 6, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1, further comprising: a reading device configured to read data from a selected memory cell, wherein the reading device applies a third voltage to the S/D region through the first wiring layer and applies a fourth voltage to the N-type well region through the second wiring layer, and wherein the third voltage is equal to or higher than the four voltages.
(See claim 1 rejection analysis last portion)
Regarding independent claim 11,  teaches a semiconductor device (Fig. 1: “semiconductor memory device”, see Fig. 29: MC or,  Fig. 2: MC configuration) comprising: 
a memory cell array formed by a plurality of memory cells (Fig. 1: MC), 
wherein each of the memory cells (Fig. 29: MC or, Fig. 2: MC) comprises 
a first N-type accessing transistor (Fig. 29: NQc) coupled between a first bit line (Fig. 29: BL) and a first node (Fig. 29: SNa);
a second N-type accessing transistor (Fig. 29: NQd) coupled between a second bit line (Fig. 29: ZBL) and a second node (Fig. 29: SNb); 
a first P-type pull-up transistor (Fig. 29: PQb) coupled to between a first S/D terminal (Fig. 29: VDD terminal) and the first node (Fig. 29: SNa); 
a second P-type pull-up transistor (Fig. 29: PQa) coupled to between the first S/D terminal (Fig. 29: VDD terminal) and the second node (Fig. 29: SNb); 
a first N-type pull-down transistor (Fig. 29: NQb) coupled between the first node (Fig. 29: SNa) and a second S/D terminal (Fig. 29: Gnd terminal); and 
(Fig. 29: NQa) coupled between the second node (Fig. 29: SNb) and the second S/D terminal (Fig. 29: Gnd terminal); 
a P-well region (Fig. 9-12: nmos region) extending in a first direction (Fig. 9-12: y-direction), wherein the first and second N-type pull- down transistors and the first and second N-type accessing transistors are formed in the p-well region (Fig. 9-12, Fig. 2, Fig. 23); 
an N-type well region (Fig. 9-12: pmos region) extending in the first direction (Fig. 9-12: y-direction) wherein the first and second P-type pull-up transistors are formed in the N-type well region (Fig. 9-12 and Fig. 2, Fig. 23); 
a (Fig. 12: 77b transmits VDD) (see Fig. 12: x-direction extension for connection to via)  orthogonal to the first direction and electrically connected to the first S/D terminal (Fig. 12, Fig. 2, Fig. 3: VDD connected to S/D region of pmos transistors); and 
a Fig. 2: Fig. 3: 20 extending parallel to bit line, see Fig. 12 BL extension in y-direction) disposed on the N-type well region (Fig. 29: see portion connected to n-well), (see Fig. 29: y-direction), and electrically connected to the N-type well region (Fig. 2: Fig. 3: pmos substrate on n-well. The scope of language extend and disposed are broad – for example extend can imply width or length expansion and dispose can imply any layer vertically above or below a region; and limitations are interpreted broadly), 
wherein a gate of the first N-type accessing transistor (Fig. 12: located in 51-55), a gate of the second P-type pull-up transistor (Fig. 12: located in 51-55), and a (Fig. 12: located in 51-55) are disposed on a first side of the first wiring layer (Fig. 9, Fig. 12: 77b. See Fig. 29: left side of transistors of VDD line); and 
a gate of the second N-type accessing transistor (Fig. 12: located in 52-53),  a gate of the first P-type pull-up transistor (Fig. 12: located in 52-53, and a gate of the first N-type pull-down transistor (Fig. 12: located in 52-53) are disposed on a second side of the first wiring layer opposite to the first side of the first wiring layer (Fig. 9, Fig. 12: 77b. See Fig. 29: right side of transistors of VDD line).
Tsukamoto is silent with respect to first wiring layer extending in  second direction and second wiring layer extending in first direction.
AAPA Fig. 1 and Fig. 4B disclosure teaches -
first wiring layer extending in  second direction (Fig. 4B: M2 wiring extending in x-direction transmitting VDD) to pmos transistors.
second wiring layer extending in first direction (see Fig. 1, Fig. 4B: M1 extending in y-direction. See  in context of para [0030], para [0033], para [0034]: wiring M1 extending on the N-type well NW in the column direction is electrically connected to the substrate terminal).	Both Tsukamoto and AAPA are in analogous field of art of SRAM layout scheme.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of AAPA into the teachings of Tsukamoto such that a layout scheme of single wiring layer for providing substrate bias can be employed in order to reduce parasitic and reduce number of biasing sources.
Regarding claim 12, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 11, wherein the P-type well region comprises: a first P-type well region, wherein the first N-type pull-down transistor and the first N- type accessing transistor are formed in the first P-type well region; and a second P-type well region, wherein the second N-type pull-down transistor and the second N-type accessing transistor are formed in the second P-type well region, wherein the N-type well region is disposed between the first P-type well region and the second P-type well region (Tsukamoto Fig. 9-12).
Regarding claim 13, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1. Tsukamoto teaches wherein the first wiring layer (Fig. 2 and Fig. 12: VDD) is electrically separated from the second wiring layer (Fig. 2: 20), and 
the first wiring layer is located above or below  the second wiring layer (Fig. 2, 12: they are associated with metal lines at different levels of substrate and thus they are in different layers).
Regarding claim 14, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 1, further comprising: a word line extending in the second direction in the P-type well region and the N-type well region and electrically connected to gates of the first and second N-type accessing transistors, wherein the first and second bit lines extend in the first direction on the P-type well region and electrically connected to the first S/D terminal.
(see claim 4 rejection analysis)
Regarding claim 15, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 11, further comprising. a writing device configured to write data into a 
(see claim 1 rejection analysis)
Regarding claim 16, Tsukamoto and AAPA teach the semiconductor device as claimed in claim 11, further comprising: a reading device configured to read data from a selected memory cell, wherein the reading device applies a third voltage to the first S/D terminal through the first wiring layer and applies a fourth voltage to the N-type well region through the second wiring layer, and wherein the third voltage is equal to or higher than the fourth voltage. (see claim 1 rejection analysis)

Response to Arguments
Previously set Drawing and spec objections are withdrawn based on amendments and arguments.
Based on claim amendment, previous 112b rejections (section 7 of previous OA) is being withdrawn.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

A) KIPO office action Summary of Application No. 10-2020-0031592, December 21, 2021.  (available in IDS 02/12/2021)
B) Application number: Japanese Patent Application No. 2019-071739 (available in IDS):  June 8, 2020;  August 19, 2020 and January 7, 2021 and cited documents JP 2004-303340A and JP 2001-338993A.

	
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ishimura (US 2001/0038552 A1): Fig. 1-Fig. 6 disclosure applicable for all claims. Teaches independent substrate biasing for wells. Tsukamoto (US 2004/0252548 A1): Fig. 1, Fig. 9-Fig. 14 disclosure applicable for all claims. Yamaoka et al. (US 2007 /0076467 A1)  can be used for the following claims: Claim 5. The semiconductor device as claimed in claim 1, further comprising. a writing device configured to write data into a selected memory cell ; wherein the writing device applies a first voltage to the S/D region through the first wiring layer and applies a second voltage to the N-type well region through the second wiring layer, and ; wherein the first voltage is lower than the second voltage. See pertinent Yamaoka et al. (US 2007 /0076467 A1): Fig. 15, Fig. 20, Fig. 21. Fig. 14, Fig. 18, para [0085], para [0089] disclosure. Claim 6. The semiconductor device as claimed in claim 1, further comprising: a reading device configured to read data from a selected memory cell, wherein the reading device applies a third voltage to the S/D region through the first wiring layer and applies a fourth voltage to the N-type well region through the second wiring layer, and wherein the third voltage is equal to or higher than the four voltages.  See pertinent Yamaoka et al. (US 2007 /0076467 A1): Fig. 15, Fig. 20, Fig. 21. Fig. 14, Fig. 18, para [0085], para [0089] disclosure.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 7-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for  the limitations of the claims: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825